                  Case 19-12378-KBO           Doc 1189        Filed 08/04/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                               )
    In re:                                                     )       Chapter 11
                                                               )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                     )       Case No. 19-12378 (KBO)
                                                               )
                                     Debtors.                  )       (Jointly Administered)
                                                               )       Re: D.I. 1151

                  CERTIFICATE OF NO OBJECTION REGARDING
               FOURTH CONSOLIDATED MONTHLY APPLICATION OF
        JEFFERIES LLC FOR ALLOWANCE OF COMPENSATION FOR SERVICES
          RENDERED AND REIMBURSEMENT OF EXPENSES AS INVESTMENT
           BANKER FOR THE DEBTORS AND DEBTORS IN POSSESSION FOR
         THE PERIOD FROM MARCH 1, 2020, TO AND INCLUDING MAY 31, 2020

             The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received to the Fourth Consolidated Monthly Application of

Jefferies LLC for Allowance of Compensation for Services Rendered and Reimbursement of

Expenses as Investment Banker for the Debtors and Debtors in Possession for the Period

from March 1, 2020, To and Including May 31, 2020 [Docket No. 1151] (the “Application”),

filed on June 30, 2020. The undersigned further certifies that, after reviewing the Court’s docket

in these cases, no answer, objection, or other responsive pleading to the Application appears

thereon. Objections to the Application were to be filed and served by no later than July 21, 2020

at 4:00 p.m. (ET).

             Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 389], the Debtors are authorized to pay



1
 The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn
Hills, Michigan 48326.
             Case 19-12378-KBO           Doc 1189    Filed 08/04/20     Page 2 of 2




eighty percent (80%) of the fees and one hundred percent (100%) of the expenses requested in the

Application upon the filing of this Certificate of No Objection and without the need for entry of a

Court order approving the Application.

 Dated: August 4, 2020                    BAYARD, P.A.
        Wilmington, Delaware
                                          /s/ Daniel N. Brogan
                                          Erin R. Fay (No. 5268)
                                          Daniel N. Brogan (No. 5723)
                                          600 N. King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          E-mail:     efay@bayardlaw.com
                                                      dbrogan@bayardlaw.com
                                          - and -
                                          James H.M. Sprayregen, P.C.
                                          Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                          Gregory F. Pesce (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          300 North LaSalle Street
                                          Chicago, Illinois 60654
                                          Telephone:     (312) 862-2000
                                          Facsimile:     (312) 862-2200
                                          Email:         jsprayregen@kirkland.com
                                                         rbennett@kirkland.com
                                                         gregory.pesce@kirkland.com
                                          - and -
                                          Christopher Marcus, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:    (212) 446-4800
                                          Facsimile:    (212) 446-4900
                                          Email:        cmarcus@kirkland.com

                                          Co-Counsel to the Debtors and Debtors in Possession




                                                2
